DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-11, 13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US 5,172,299).
With respect to claim 1, Yamada discloses an electrical component having a layered structure (see FIGS. 1 and 2, element 40), the electrical component comprising: a dielectric body (see col. 2, line 58) having a first end portion and a second end portion (see FIG. 2); a first electrode comprising a first portion and a second portion located in a common plane (see FIG. 4A, electrode 42 and fingers 42a-d) and at least partially embedded in the dielectric body between the first and second end portions thereof (see FIGS. 1 and 2), the first and second portions of the first electrode separated by a gap (see FIG. 4A, and col. 2, lines 61-63) and substantially isolated by the dielectric body (see FIG. 1, noting that the dielectric fills the gaps between the electrode fingers); a second electrode comprising a first portion and a second portion located in a common plane (see FIG. 4B, electrode 44 and fingers 44a-d) and at least partially embedded in the dielectric body between the first and second end portions thereof (see FIGS. 1 and 2), the first and second portions of the second electrode separated by a gap (see FIG. 4B, and col. 2, lines 61-63) and substantially isolated by the dielectric body (see FIG. 1, noting that the dielectric fills the gaps between the electrode fingers); and the first electrode substantially parallel to and at least partially overlapping the second electrode (see FIG. 1, noting that the electrode fingers in the respective layers overlap one another; see also, col. 2, lines 55-66), and the first and second electrodes electrically isolated and separated by the dielectric body (see FIG. 1, noting that the dielectric fills the space between the electrode layers, see also, col. 2, lines 55-66).
With respect to claim 2, Yamada discloses a first conductive termination coupled to the first end portion of the dielectric body (see FIG. 2, element 46), the first conductive termination electrically coupled to the first and second portions of the first electrode (see FIGS. 2 and 4A, and col. 2, line 66-col. 3, line 2); and a second conductive termination coupled to the second end portion of the dielectric body (see FIG. 2, element 45), the second conductive termination electrically coupled to the first and second portions of the second electrode (see FIGS. 2 and 4B, and col. 2, line 66-col. 3, line 2).
With respect to claim 3, Yamada discloses that the dielectric body comprises a ceramic material, and the first and second electrodes each comprise a base metal or a precious metal.  See col. 5, lines 26-29.
With respect to claim 6, Yamada discloses that the gap in the first electrode is offset relative to the gap in the second electrode.  See FIG. 1, noting that the gaps in the top layer are offset from the gaps in the second layer.  See also, col. 2, lines 63-65, noting that the difference in finger widths result in the gaps being in different locations.
With respect to claim 7, Yamada discloses that the dielectric body electrically isolates the first and second portions of the first electrode, and the dielectric body electrically isolates the first and second portions of the second electrode.  See FIGS. 4A, 4B and 1, noting that the dielectric fills the gaps between the electrode fingers.
With respect to claim 8, Yamada discloses a capacitor or a varistor.  See abstract, citing a capacitor.
With respect to claim 9, Yamada discloses an electrical component having a layered structure (see FIGS. 1 and 2, element 40) comprising: a dielectric body having a first end portion and a second end portion (see FIG. 2); a first plurality of electrodes embedded in the dielectric body between the first and second end portions thereof (see FIG. 2, the layers connected to electrode 46), each of the first plurality of electrodes comprising a first portion and a second portion located in a common plane (see FIG. 4A, electrode 42 and fingers 42a-d), the first and second portions of each of the first plurality of electrodes separated by a gap and substantially isolated by the dielectric body (see FIG. 4A, and col. 2, lines 61-63; see also, FIG. 1, noting that the dielectric fills the gaps between the electrode fingers); and a second plurality of electrodes embedded in the dielectric body between the first and second end portions thereof (see FIG. 2, the layers connected to electrode 45), each of the second plurality of electrodes comprising a first portion and a second portion located in a common plane (see FIG. 4B, electrode 44 and fingers 44a-d), the first and second portions of each of the second plurality of electrodes separated by a gap and substantially isolated by the dielectric body (see FIG. 4A, and col. 2, lines 61-63; see also, FIG. 1, noting that the dielectric fills the gaps between the electrode fingers), the first plurality of electrodes substantially parallel to, and interleaved with, the second plurality of electrodes (see FIG. 1), the interleaved electrodes forming a plurality of at least partially overlapping and adjacent electrodes separated and electrically isolated by the dielectric body (see FIG. 1, noting that the electrode fingers in the respective layers overlap one another with dielectric filling the space between layers; see also, col. 2, lines 55-66).
With respect to claim 10, Yamada discloses a first conductive termination coupled to the first end portion of the dielectric body (see FIG. 2, element 46), the first conductive termination electrically coupled to the first and second portions of the first electrode (see FIGS. 2 and 4A, and col. 2, line 66-col. 3, line 2); and a second conductive termination coupled to the second end portion of the dielectric body (see FIG. 2, element 45), the second conductive termination electrically coupled to the first and second portions of the second electrode (see FIGS. 2 and 4B, and col. 2, line 66-col. 3, line 2).
With respect to claim 11, Yamada discloses that the dielectric body comprises a ceramic material, and the first and second plurality of electrodes each comprise a base metal or a precious metal.  See col. 5, lines 26-29.
With respect to claim 13, Yamada discloses that the gaps of adjacent electrodes are offset. See FIG. 1, noting that the gaps in the top layer are offset from the gaps in the second layer.  See also, col. 2, lines 63-65, noting that the difference in finger widths result in the gaps being in different locations.
With respect to claim 15, Yamada discloses a uniform spacing between the plurality of adjacent electrodes.  See FIGS. 4A and 4B, and col. 5, lines 21-25.
With respect to claim 16, Yamada discloses that a spacing between some adjacent electrodes is different than a spacing between other adjacent electrodes.  See col. 8, lines 37-40.
With respect to claim 17, Yamada discloses that the adjacent electrodes comprise a first group of adjacent electrodes separated by a first spacing and a second group of adjacent electrodes separated by the first spacing, the first group of electrodes separated from the second groups of electrodes by a second spacing different than the first spacing.  See FIGS. 11 and 12.
With respect to claim 18, Yamada discloses that the dielectric body has a homogenous dielectric composition.  See FIG. 1.
With respect to claim 19, Yamada discloses that each electrode of the first plurality of electrodes comprising a plurality of discrete electrodes in a common plane, each of the discrete electrodes comprising a first electrode portion separated from a second electrode portion by a gap and isolated by the dielectric body, each electrode of the second plurality of electrodes comprising a plurality of discrete electrodes in a common plane, each of the discrete electrodes comprising a first electrode portion separated from a second electrode portion by a gap and isolated by the dielectric body, and the discrete electrode portions of adjacent electrodes offset relative to one another.  See FIGS. 1, 4A, and 4B.
With respect to claim 20, Yamada discloses a first conductive termination coupled to the first end portion of the dielectric body, the first conductive termination electrically coupled to the first and second electrode portions of a first endmost discrete electrode of each of the first plurality of electrodes; and a second conductive termination coupled to the second end portion of the dielectric body, the second conductive termination electrically coupled to the first and second electrode portions of a second endmost discrete electrode of each of the first plurality of electrodes, wherein the discrete electrode portions of adjacent electrodes form a series of capacitors between the first conductive termination and the second conductive termination.  See FIGS. 2, 4A, and 4B, elements 46 and 45, and col. 2, line 66-col. 3, line 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 5,172,299) in view of Togashi (US 7,995,325).
With respect to claim 4, Yamada fails to explicitly teach that the first and second terminations each comprise a sintered glass and metal composition or a cured epoxy and metal composition.
Togashi, on the other hand, teaches that the first and second terminations each comprise a sintered glass and metal composition or a cured epoxy and metal composition.  See col. 6, lines 1-9, noting that the external electrodes are formed of a sintered metal powder and glass frit.  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Yamada, as taught by Togashi, in order to form a useful outer electrode, connected to the respective internal electrodes.
With respect to claim 5, the combined teachings of Yamada and Togashi teach that the first and second terminations each comprise a metal plating.  See Togashi, col. 6, lines 7-9.
With respect to claim 12, Yamada fails to explicitly teach that the first and second terminations each comprise a sintered glass and metal composition or a cured epoxy and metal composition.  
Togashi, on the other hand, teaches that the first and second terminations each comprise a sintered glass and metal composition or a cured epoxy and metal composition.  See col. 6, lines 1-9, noting that the external electrodes are formed of a sintered metal powder and glass frit.  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Yamada, as taught by Togashi, in order to form a useful outer electrode, connected to the respective internal electrodes.
Claims 4, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 5,172,299) in view of Ellmore et al. (US 10,304,625).
With respect to claim 14, Yamada fails to teach that a dielectric composition of the dielectric body between some adjacent electrodes is different than a dielectric composition of the dielectric body between other adjacent electrodes, wherein the dielectric composition between the other adjacent electrodes has an open mesh structure with gaseous pockets.
Ellmore, on the other hand, teaches that a dielectric composition of the dielectric body between some adjacent electrodes is different than a dielectric composition of the dielectric body between other adjacent electrodes, wherein the dielectric composition between the other adjacent electrodes has an open mesh structure with gaseous pockets.  See col. 2, lines 8-17.  Such an arrangement results in the reduction of crack transmission.  See col. 2, lines 8-17.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Yamada, as taught by Ellmore, in order to reduce crack transmission in the dielectric body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848